Slidell, C. J.
The suit is for $300, with interest from judicial demand, and ten per cent, damages upon a draft drawn by H. J. Hildebrand, upon the defendants, a New Orleans firm, requesting them to place to the credit of S. F. *283Thornhill, with Thornhill & Co., who are residents of New Orleans, the bal-anee of the proceeds of the drawer’s cotton. It is alleged that the proceeds were three hundred dollars, that the draft was presented by plaintiff at New Orleans to the drawees, who promised to pay it within ten days, but that on due presentment they refused to pay. There is a simple demand for the ten per cent, damages, and without any suggestion whatever of the ground on which a right to recover damages from the acceptor is based. No grounds of such right being alleged in the petition, no liability therefor, by the acceptors being by law implied, and there-being no evidence whatever adduced at the trial in support thereof, we must consider the claim of damages by which the amount is swelled beyond $300, and which was disregarded by the judgment below, as merely nominal, and the Court consequently without jurisdiction. See Constitution, Article 02. Red River Railroad v. Williams, 16 La. 183. Copley v. Ross, 1 Annual, 311, and cases there cited. .
Appeal dismissed at costs of appellant.